UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ------------------------------------------------------X
                                                       :
 JUDD BURSTEIN, P.C.,                                  :
                                                       :
                                       Plaintiff,      :
                                                       :
                       v.                              :
                                                       :
 RAYMOND A. LONG, M.D.,                                :
                                                       :
                                       Defendant. :         15 Civ. 5295 (KPF)
                                                       :
 ----------------------------------------------------- X
                                                       :   OPINION AND ORDER
 RAYMOND A. LONG, M.D.,                                :
                                                       :
                               Counterclaimant, :
                                                       :
                       v.                              :
                                                       :
 JUDD BURSTEIN, P.C., and JUDD                         :
 BURSTEIN, individually,                               :
                                                       :
                           Counter-Defendants. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       The instant matter addresses the latest pleading in a longstanding fee

dispute between, on one side, Raymond A. Long (“Long”), and, on the other

side, his former counsel, Judd Burstein, P.C., and its principal, Judd Burstein

(collectively, “Burstein”). Since the breakdown of this attorney-client

relationship, each side has filed claims alleging the other’s breach of their

obligations under a Retainer Agreement entered into on May 14, 2013.

Burstein drew blood first, initiating this action to recover attorneys’ fees from
Long. Long then responded by counterclaiming for breach of contract,

professional malpractice, and breach of fiduciary duty.

      In an Opinion and Order dated August 16, 2017, the Court granted

Burstein’s motion to dismiss Long’s counterclaims, while permitting Long to file

an amended pleading. See Burstein v. Long, No. 15 Civ. 5295 (KPF), 2017 WL

3535004 (S.D.N.Y. Aug. 16, 2017) (“Burstein II”).1 Long filed a Third Amended

Answer and Counterclaims (“TAAC”) on October 17, 2017, and Burstein moved

to dismiss it on January 6, 2018. For the reasons that follow, Burstein’s

motion is granted in part and denied in part.

                                     BACKGROUND2

A.    Factual Background

      The Court assumes familiarity with its prior Opinion in this matter, see

generally Burstein II, and only briefly recites the facts relevant to the instant

motion. Long practiced as an orthopedic surgeon at Northwestern Medical




1     An earlier decision in the case had issued on April 18, 2016. See Judd Burstein, P.C. v.
      Long, 180 F. Supp. 3d 308 (S.D.N.Y. 2016) (“Burstein I”).
2     This Opinion draws on facts from the Third Amended Answer and Counterclaims
      (“TAAC” (Dkt. #83)), the well-pleaded facts of which are taken as true for purposes of
      this motion. See Natural Res. Def. Council v. Johnson, 461 F.3d 164, 171 (2d Cir.
      2006); see also Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). The Court also draws on
      facts pled in the Complaint (“Compl.” (Dkt. #1)), and the Agreement attached thereto as
      Exhibit A. The Court may consider the Complaint and Agreement because the TAAC
      incorporates them by reference. See, e.g., Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d
      Cir. 2016) (finding that district courts may consider “documents appended to the
      complaint or incorporated in the complaint by reference” when assessing the sufficiency
      of a pleading); Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53 (2d Cir. 2002)
      (holding that documents that may be considered in determining a motion to dismiss are
      those that are “integral” to the claims alleged even if not incorporated in the complaint
      by reference). For ease of reference, Burstein’s moving brief is referred to as “Pl. Br.”
      (Dkt. #93); Long’s brief in opposition as “Def. Opp.” (Dkt. #102); and Burstein’s reply as
      “Pl. Reply” (Dkt. #108).

                                             2
Center (“NMC”), from September 2001 until April 2004. (TAAC ¶ 34). In 2003,

five of Long’s patients developed infections. (Id. at ¶ 35). Long alleges that

these infections were caused by hospital personnel who “intentionally

contaminated [operating room supplies] with life threatening bacteria[.]” (Id.).

NMC did not immediately investigate the cause of the infections, instead

demanding that Long undergo psychiatric evaluation. (Id. at ¶ 43). Long

resigned, following which NMC “filed an Adverse Action Report” stating that

“Long resigned under an investigation into his medical competence.” (Id. at

¶ 44). NMC did not implement any new procedures to prevent hospital

personnel from intentionally contaminating operating room supplies in the

future. (Id. at ¶ 131). Subsequent investigations identified Long’s own use of

antiseptic techniques during surgery, and a broken air hose in the sterilization

system, as possible sources of the infections. (Id. at ¶¶ 133, 143).

      On May 14, 2013, Burstein and Long executed a Retainer Agreement (the

“Agreement”) in which, in relevant part, Burstein agreed to represent Long in

two legal matters. One was a legal malpractice suit against one of Long’s

former attorneys (the “Parry Action”), which arose from that former attorney’s

representation of Long in a defamation suit against NMC (the “Triad Action”).

(Compl., Ex. A, § A; TAAC ¶¶ 25-29). The other was a potential qui tam suit

against NMC for allegedly filing fraudulent Medicare and Medicaid claims in

violation of the False Claims Act, 31 U.S.C. §§ 3729-3733 (the “Qui Tam

Action”). Pursuant to the Agreement, Long paid Burstein a flat fee of $300,000

for certain litigation services, including “all work required for discovery, pretrial


                                         3
proceedings, trial or appeals” in the Parry Action. (Compl., Ex. A, § B ¶ 1;

TAAC ¶¶ 16, 27). Burstein agreed to represent Long in the Qui Tam Action “in

return for a pure contingency fee[.]” (Compl., Ex. A, § D ¶ 1; TAAC ¶ 28). For

both legal matters, the Agreement included “exculpatory clauses” that

provided:

            If [Long] were to discharge [Burstein] as [his] attorneys
            before completion of the [action] and after it has started,
            or if [Burstein] were to secure a court order permitting
            it to withdraw its representation of [Long], a fair and
            reasonable fee would be determined in accordance with
            legally accepted standards.

(Compl., Ex. A, § B ¶ 3, § D ¶ 2).

B.    Procedural Background

      Burstein initiated this action by filing a Complaint on July 8, 2015,

seeking to recover unpaid attorneys’ fees from Long. (Dkt. #1). Long filed an

amended Answer with Counterclaims against Burstein on September 22, 2016,

alleging breach of contract, professional malpractice, and breach of fiduciary

duty (Dkt. #38), and filed a corrected version of the same pleading the next day

(Dkt. #40). Long filed a Second Amended Answer with Counterclaims (“SAAC”)

on December 16, 2016. (Dkt. #52). Burstein moved to dismiss the SAAC

counterclaims on January 30, 2017. (Dkt. #53-55). The Court granted

Burstein’s motion to dismiss and also granted Long leave to file another

amended pleading. See Burstein II, 2017 WL 3535004, at *1.

      On October 17, 2017, Long filed his Third Amended Answer and

Counterclaims (“TAAC”). (Dkt. #83). Burstein moved to dismiss the TAAC

counterclaims on January 6, 2018. (Dkt. #93). Long filed his opposition to
                                        4
that motion on March 3, 2018 (Dkt. #100), and filed an amended version of the

same opposition two days later (Dkt. #102). Burstein filed a reply in support of

its motion on March 26, 2018. (Dkt. #108).

      On September 20, 2018, the Court filed an unredacted copy of this

Opinion under seal. On that same day, the Court provided the parties with a

copy of the unredacted Opinion and allowed the parties to propose redactions.

Pursuant to the Court’s directions, the parties will file their materials publicly

by October 12, 2018, with certain limited categories of information redacted in

accordance with Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir.

2006). On that date, the parties will also file a joint letter suggesting

redactions to the Opinion. Taking the parties’ suggestions into consideration,

the Court will then file the redacted Opinion publicly. The Court now considers

the pending motion to dismiss.

                                   DISCUSSION

A.    Motions to Dismiss Under Federal Rule of Civil Procedure 12(b)(6)

      A court evaluates a motion to dismiss a counterclaim under Federal Rule

of Civil Procedure 12(b)(6) using the same standard as a motion to dismiss a

complaint. A.V.E.L.A., Inc. v. Estate of Marilyn Monroe, 131 F. Supp. 3d 196,

203 (S.D.N.Y. 2015) (internal citations omitted). When considering a motion to

dismiss under Rule 12(b)(6), the court must “draw all reasonable inferences in

[the non-movant’s] favor, assume all well-pleaded factual allegations to be true,

and determine whether they plausibly give rise to an entitlement to relief.”

Faber v. Metro. Life Ins. Co., 648 F.3d 98, 104 (2d Cir. 2011) (internal citations


                                        5
and quotation marks omitted). A counterclaimant prevails on a motion to

dismiss if the counterclaim “contain[s] sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)).

B.    Long’s Counterclaims Are Dismissed in Part

      1.     Long’s Breach of Contract Counterclaim Is Dismissed in Part

             a.      Applicable Law

      A plaintiff states a claim for breach of contract under New York law by

alleging “[i] the formation of a contract between the parties; [ii] performance by

the plaintiff; [iii] failure of defendant to perform; and [iv] damages.” Orchard

Hill Master Fund Ltd. v. SBA Commc’ns Corp., 830 F.3d 152, 156 (2d Cir. 2016)

(internal quotation marks omitted) (quoting Orlander v. Staples, Inc., 802 F.3d

289, 294 (2d Cir. 2015)).3 A plaintiff who can satisfy the first three elements

may pursue “two distinct categories of damages: [i] general or market damages;

and [ii] special or consequential damages.” Rensselaer Polytechnic Inst. v.

Varian, Inc., 340 F. App’x 747, 750 (2d Cir. 2009) (summary order) (quoting

Schonfeld v. Hilliard, 218 F.3d 164, 175 (2d Cir. 2000)). General damages

represent “the natural and probable consequences of the breach of contract,”

whereas consequential damages “do not directly flow from the breach[.]”

Biotronik A.G. v. Conor Medsystems Ir., Ltd., 22 N.Y.3d 799, 805 (2014)



3     New York law governs this dispute, per the choice-of-law provision in the Agreement.
      (See Compl., Ex. A, § E ¶ 3).

                                            6
(internal quotation marks omitted). Consequential damages are recoverable

only when they are either “reasonably foresee[able]” or “within the

contemplation of the parties as the probable result of a breach at the time of or

prior to contracting.” Kenford Co., Inc. v. Cty. of Erie, 73 N.Y.2d 312, 319, 321

(1989).

              b.    Discussion

        Burstein has moved to dismiss Long’s breach of contract counterclaim

solely “to the extent it seeks consequential damages for legal services rendered

by successor attorneys,” and not to the extent that it “seeks the return of the

$300,000” retainer fee. (Pl. Br. 1, 4 n.4). As explained in the Court’s prior

Opinion, the SAAC failed to state a claim for breach of contract because: it

sought, as damages, legal fees for successor attorneys in the Parry and Qui

Tam Actions; those fees were “special or consequential damages” that did not

flow directly from Burstein’s alleged breach of the Agreement and were “too

speculative to be foreseeable”; and the SAAC did not allege that the parties

contemplated such fees as a measure of damages at the time of contracting.

Burstein II, 2017 WL 3535004, at *4-6 (quoting Biotronik A.G., 22 N.Y.3d at

805).

        Long’s TAAC again seeks, as damages, legal fees for successor attorneys

in the Parry and Qui Tam Actions. (TAAC ¶¶ 104, 108). Burstein contends

that, in doing so, the TAAC once again fails to state a claim for consequential

damages arising from Burstein’s alleged breach of the Agreement. (Pl. Br. 4-6).

The Court agrees. The TAAC alleges no new facts suggesting that such


                                        7
damages were reasonably foreseeable.4 Nor does the TAAC allege any new facts

suggesting that, at the time of contracting, the parties contemplated damages

in the form of such fees for the Parry Action. (TAAC ¶ 104). Regarding the Qui

Tam Action, the TAAC merely adds the conclusory statement that the “parties

contemplated that in the event [of a breach] … Long would be damaged by

having to hire other attorneys to perform the services the Burstein Firm had

agreed to perform with respect to the Qui Tam Action.” (Id. at ¶ 105).

“Threadbare recitals of the elements of a cause of action, supported by mere

conclusory statements, do not suffice” to defeat a motion to dismiss. Iqbal, 556

U.S. at 678. Accordingly, to the extent that the TAAC seeks recovery of cover

legal fees for successor attorneys in the Parry and Qui Tam Actions, it fails to

correct the inadequacies of Long’s prior pleading and thus fails to state a claim

for breach of contract for substantially the reasons given in the Court’s prior

Opinion. See Burstein II, 2017 WL 3535004, at *4-6.

      Long’s arguments in opposition do not persuade. Rather than

supplement the factual allegations in the TAAC, Long’s opposition

memorandum merely repeats a view that Long previously presented to the

Court: namely, that the plain language of the Agreement manifests the parties’

intent to include successor attorneys’ fees as damages. (Def. Opp. 4, 7). In


4     Long’s memorandum in opposition makes the conclusory assertion that he was
      compelled to pay such fees “as a direct and foreseeable result,” appearing to imply that
      the fees were recoverable, general damages. (Def. Opp. 9). The Court will not consider
      allegations made in the memorandum but not in the TAAC. See Burstein v. Long,
      No. 15 Civ. 5295 (KPF), 2017 WL 3535004, at *9 n.8 (S.D.N.Y. Aug. 16, 2017). In any
      event, conclusory assertions, without more, do not suffice to defeat a motion to dismiss.
      See Iqbal, 556 U.S. at 678.

                                             8
support of this position, Long reads the Agreement’s provision that the

$300,000 fee covers “all work required” for litigation in the Parry Action to

imply that, in the event of Burstein’s breach, Burstein “would bear the sole

responsibility for any fees incurred above $300,000.” Id.5 The Court already

rejected this argument when it held that the Agreement “contains solid

evidence of the parties’ view of appropriate damages at the time the contract

was entered: If Burstein withdrew by court order — which he did — the

contract’s exculpatory clause provides for a ‘fair and reasonable fee … [to] be

determined in accordance with legally accepted standards.’” Burstein II, 2017

WL 3535004, at *5 (quoting Compl., Ex. A, § B ¶ 3).

      Long also contends that the Retainer Agreement affirmatively obligated

Burstein to represent him in the Qui Tam Action for a pure contingency fee,

and thus that Burstein’s breach deprived him “of his right to be represented for

no out-of-pocket fees[.]” (Def. Opp. 9). The Court previously addressed this

argument as well, finding it to be a “close call.” Burstein II, 2017 WL 3535004,

at *6. Burstein does not make it less so by arguing now that when Long

retained it for the Qui Tam Action, “the only thing Long gave up in return was

the right to retain a different attorney to bring the action[.]” (Pl. Br. 6). The

Court agrees with Long that this position lacks merit; it would have been an



5     In a footnote to his opposition memorandum, Long promises to “provide evidence in
      discovery and at trial … that Burstein assured him that he would not have to pay any
      more than $300,000 to prosecute the actions unless he fired Burstein or Burstein
      legitimately withdrew as counsel.” (Def. Opp. 6 n.3). The TAAC contains no mention of
      this conversation, so the Court will not consider it in evaluating Burstein’s motion to
      dismiss. See Burstein II, 2017 WL 3535004, at *9 n.8.

                                             9
odd contract indeed for Long to pay Burstein and, in return, given up Long’s

own right to anything. (See Def. Opp. 8). Ultimately, however, the TAAC is

doomed by Long’s omission of any new factual allegations. Without new

factual allegations, Long cannot alter the Court’s prior determination that

damages in the form of legal fees for successor attorneys in the Parry and Qui

Tam Actions did not flow directly from Burstein’s breach and were too

speculative to be foreseeable, and that Long did “not adequately plead any facts

showing that the parties contemplated” such fees as damages when entering

into the Agreement. Burstein II, 2017 WL 3535004, at *6. Accordingly,

Burstein’s motion to dismiss Long’s counterclaim for breach of contract is

granted insofar as Long seeks damages in the form of legal fees for successor

attorneys in the Parry or Qui Tam Actions.

      The Court observes that the TAAC now seeks recovery of “the full amount

of the $300,000 payment made to the Burstein Firm.” (TAAC ¶ 109). As

mentioned above, Burstein has not moved to dismiss this aspect of Long’s

counterclaim. (Pl. Br. 4 n.4; Def. Opp. 9 n.5). Therefore, Long’s counterclaim

for breach of contract survives insofar as it seeks recovery of the $300,000

retainer fee.

      2.        Long’s Counterclaims for Legal Malpractice in the Parry and
                Qui Tam Actions Are Dismissed

                a.   Applicable Law

      To prevail on a legal malpractice claim under New York law, a plaintiff

must show “[i] that the attorney was negligent, [ii] that the negligence was a

proximate cause of the injury [iii] and that [the plaintiff] suffered actual and

                                        10
ascertainable damages.” Rubens v. Mason, 527 F.3d 252, 254-55 (2d Cir.

2008) (internal quotation marks and citation omitted). A plaintiff must prove

proximate cause through a “case within a case,” such that “a reasonable fact-

finder in the present case could conclude that a reasonable fact-finder in the

underlying suit would have arrived at a different result but for the attorney’s

negligence.” Riker v. Premier Cap., LLC, No. 15 Civ. 8293 (ALC), 2016 WL

5334980, at *9 (S.D.N.Y. Sept. 22, 2016) (internal citation and quotation marks

omitted).

            b.     Discussion

                 i.      The Parry Action

      Long first alleges legal malpractice by Burstein in the Parry Action.

(TAAC ¶¶ 113-17). The Court’s prior Opinion held that the SAAC failed to

provide notice of, and failed plausibly to allege facts supporting, any non-FCA

malpractice claims. See Burstein II, 2017 WL 3535004, at *8. In response, the

TAAC adds new allegations that: (i) Burstein “complete[ly] disregard[ed] [] the

Parry Action for over two years,” thereby causing Parry’s counsel to conclude

that Long “had lost the will or the financial ability to proceed” and that Long’s

attorney Burstein “did not believe in the merits of the case”; (ii) several months

prior to Burstein’s engagement, Parry’s counsel had “indicated that [Parry]

would consider a mediation,” which mediation did not ultimately occur; and

(iii) Parry had failed to develop “smoking gun” evidence. (TAAC ¶¶ 113-15). In

short, Long contends that Burstein’s “complete neglect of, lack of any advocacy




                                        11
in, and pretextual withdrawal from, [the Parry Action] … destroyed the concrete

opportunity of Dr. Long to settle the case for $2 million.” (Def. Opp. 10).

      These additional allegations do not repair the defects in Long’s prior

pleading. To start, the TAAC still does not plead sufficient facts to show that

Burstein’s legal representation of Long in the Parry Action was negligent. Long

has not plausibly alleged that Burstein completely disregarded the Parry Action

for more than two years; according to the TAAC itself, after being retained to

work on the matter in May 2013, Burstein filed an amended complaint,

successfully litigated a motion to dismiss, and began work on discovery, all

before obtaining court permission to withdraw from representation in July

2015. (TAAC ¶¶ 50-57). The TAAC’s remaining new allegations address

deficient conduct by Parry, not by Burstein. (Id. at ¶¶ 115-17 (alleging that

Parry had failed to develop “available smoking gun evidence” in the earlier

defamation suit against NMC, and that “Parry would have been willing to settle

the Parry Action”)).

      It is more difficult to determine whether the TAAC adequately pleads that

Burstein’s conduct proximately injured Long in the Parry Action, which here

means that a reasonable fact-finder “could conclude that a reasonable fact-

finder in the [Parry Action] would have arrived at a different result but for

[Burstein’s] negligence.” Riker, 2016 WL 5334980, at *9. Following Burstein’s

withdrawal, Long retained new counsel and then lost the suit on summary

judgment. Long v. Parry, 679 F. App’x 60, 63 (2d Cir. 2017) (summary order);

see also Long v. Parry, No. 12 Civ. 81 (WKS), 2016 WL 814861 (D. Vt. Feb. 29,


                                        12
2016). The parties dispute here whether the grant of summary judgment

evinces that the Parry Action suffered from Burstein’s conduct or that the

action was nonviable from the get-go. (Pl. Br. 8-9; Def. Opp. 12-13). The

parties also dispute whether the substitution of new counsel broke the causal

chain between Burstein’s conduct and any lost settlement value. (Id.). The

Court need not resolve these disputes because even if the Parry Action were

once viable, and even if the chain of causation survived the substitution of

counsel, these determinations would not save the TAAC: The TAAC fails

adequately to plead that the Parry Action would have differed “but for

[Burstein’s] negligence” because, as stated above, the TAAC fails to allege that

any of Burstein’s conduct was negligent. Riker, 2016 WL 5334980, at *9

(emphasis added).

      As a separate deficiency, Long pleads damages that are purely

speculative, in the form of the wished-for settlement award. Cf. Burstein II,

2017 WL 3535004, at *5. The TAAC’s allegations that counsel for Parry at one

point indicated that Parry would consider mediation, and that the mediation

never occurred, are not enough to make the leap from speculative damages to

actual and ascertainable damages. (TAAC ¶ 114; Def. Opp. 13-14).6 As a

result, the Court agrees with Burstein that the TAAC fails to allege damages in

the Parry Action that are either actual or ascertainable. (See Pl. Br. 7-8).


6     The Court agrees with Burstein that the “wrongdoer” rule, which shifts the burden of
      establishing the amount of damages in cases where the existence of at least some
      damages is certain, does not apply here because the TAAC fails to plead the existence of
      certain damages. (Pl. Br. 9; TAAC ¶ 117). See also Schonfeld v. Hilliard, 218 F.3d 164,
      175 (2d Cir. 2000).

                                            13
                ii.      The Qui Tam Action

      Long also alleges legal malpractice by Burstein in the Qui Tam Action,

which, as mentioned, was a potential FCA claim against NMC for allegedly

filing fraudulent certifications for Medicare and Medicaid enrollment.

According to the TAAC, Burstein committed to filing the Qui Tam Action, told

Long not to retain a different attorney for that purpose, and then sat on the

case doing next to nothing until the claims were rendered untimely. (TAAC

¶¶ 62-69; Def. Opp. 10-11). Based on this conduct, the Court finds, and the

parties do not dispute, that Long has plausibly alleged the first element of a

legal malpractice claim: that Burstein’s legal representation in the Qui Tam

Action was negligent. However, this determination does not end the Court’s

inquiry.

      To determine whether the TAAC satisfies the “case within a case”

requirement, the Court must evaluate whether the underlying allegations in the

potential Qui Tam Action would have been sufficient to state a claim under the

FCA. The FCA permits a qui tam relator to bring a claim against an entity that

“‘knowingly presents … a false or fraudulent claim for payment or approval to

the Federal Government.’” State Farm Fire & Cas. Co. v. U.S. ex rel. Rigsby, 137

S. Ct. 436, 440 (2016) (quoting 31 U.S.C. § 3729). In addition to the standard

pleading requirements set forth in Iqbal, 556 U.S. at 678, and Twombly, 550

U.S. at 570, Federal Rule of Civil Procedure 9(b) imposes a further, heightened

pleading standard on qui tam relators that generally requires the party alleging

fraud to “[i] specify the statements that the plaintiff contends were fraudulent,


                                       14
[ii] identify the speaker, [iii] state where and when the statements were made,

and [iv] explain why the statements were fraudulent.” United States ex rel.

Chorches for Bankr. Estate of Fabula v. Am. Med. Response, Inc., 865 F.3d 71,

81 (2d Cir. 2017) (internal citations and quotation marks omitted). “Where

pleading is permitted on information and belief in a complaint that alleges

fraud (and is therefore subject to Rule 9(b)), [the Second Circuit requires] that

the complaint adduce specific facts supporting a strong inference of fraud.” Id.

at 82 (internal citation and quotation marks omitted) (emphasis added). This

added requirement “serves to ‘provide a defendant with fair notice of a

plaintiff’s claim, to safeguard a defendant’s reputation from improvident

charges of wrongdoing, and to protect a defendant against the institution of a

strike suit.’” Rombach v. Chang, 355 F.3d 164, 171 (2d Cir. 2004) (quoting

O’Brien v. Nat’l Prop. Analysts Partners, 936 F.2d 674, 676 (2d Cir. 1991)).

      The Court previously determined that the SAAC did “not plead sufficient

facts to show that [Long] could have prevailed in the Qui Tam Action had

Burstein upheld his contractual duty to prepare and litigate the claim.”

Burstein II, 2017 WL 3535004, at *8. The SAAC’s allegations that NMC was

filing “fraudulent Medicare and Medicaid claims” failed to meet the heightened

pleading standard under Rule 9(b) because Long offered no explanation for how

he arrived at his belief about NMC’s conduct, no explanation for how that belief

related to the alleged infections of his patients, and no additional facts to

bolster his claim. Id. at *6-7.




                                        15
16
      The public disclosure provision of the FCA was amended in 2010 to read

in relevant part:

             The court shall dismiss an action or claim under this
             section, unless opposed by the Government, if
             substantially the same allegations or transactions as
             alleged in the action or claim were publicly disclosed
             [i] in a Federal criminal, civil, or administrative hearing
             in which the Government or its agent is a party[.]

31 U.S.C. § 3730(e)(4)(A) (2010).7 Accordingly, at the time Burstein was

retained in May 2013, the public disclosure provision applied only if


7     Relying in part on the parties’ submissions, the Court’s prior Opinion mistakenly cited
      U.S. ex rel. Kreindler & Kreindler v. United Techs. Corp., 985 F.2d 1148, 1157-58 (2d Cir.
      1993), which construed a pre-2010 version of the FCA, without discussing the 2010
      amendment. See Burstein II, 2017 WL 3535004, at *7 n.6. (See also Dkt. #55 at 20-21
      n.8; Dkt. #58 at 20-21). Any errors caused by reliance on that citation are remedied in
      this Opinion. The Court observes that Burstein’s opening memorandum in support of
      its current motion presents an extended discussion of the pre-amendment version of
      the FCA, along with pre-amendment case law, again without mentioning the 2010
      amendment. (Pl. Br. 14-17). Not until Long’s opposition memorandum called the
      amendment to the Court’s attention did Burstein acknowledge it in a footnote. (Def.
      Opp. 21-23; Pl. Reply 7 n.8).

                                             17
substantially the same allegations “were publicly disclosed through one of the

sources listed in the statute.” Ping Chen ex rel. U.S. v. EMSL Analytical, Inc.,

966 F. Supp. 2d 282, 296 (S.D.N.Y. 2013) (emphasis added) (internal citation

and quotation marks omitted) (emphasis added). Long asserts that he based

his post-2007 allegations in part on litigation documents from the Triad and

Parry Actions. (TAAC ¶ 132). As neither the Government nor its agent was a

party to the Triad or Parry Actions, the public disclosure provision of the FCA

would not have barred a qui tam claim based on discovery and filings in those

actions, at least as to Long’s allegation that NMC submitted a fraudulent

certification in September 2013.8




8     The 2010 amendment of the FCA withdrew “from triggering the public disclosure bar
      allegations disclosed in state court lawsuits, or federal lawsuits in which the federal
      government is not a party.” United States ex rel. JDJ & Assoc. LLP v. Natixis, No. 15 Civ.
      5429 (PKC), 2017 WL 4357797, at *5 (S.D.N.Y. Sept. 29, 2017). As Long points out,
      there is an unresolved issue in the Second Circuit as to which version applies to post-
      amendment actions based on pre-amendment fraud. (Def. Opp. 22). However that
      scenario is ultimately resolved, the legal ambiguity pertains solely to NMC’s alleged
      September 2009 certification and would not have affected a qui tam action based on
      NMC’s alleged certifications in September 2013.

                                              18
      Burstein also contends that the TAAC fails to state a claim of fraud by

implied certification because it does not allege any “specific representations

about the services for which [NMC] allegedly sought reimbursement,” or any

“noncompliance with material statutory, regulatory or contractual

requirements.” (Pl. Br. 18-19 (citing United States ex rel. Kolchinsky v. Moody’s

Corp, 238 F. Supp. 3d 550, 558 (S.D.N.Y. 2017))). The Court also disagrees.




      And finally, Burstein maintains that the Qui Tam Action was barred by a

2008 release that Long signed as part of the settlement agreement in the Triad


                                       19
Action. (Pl. Br. 11-14). The Court agrees with Long that the release was not

appended to, incorporated by reference, or integral to the TAAC. (Def.

Opp. 18). As such, the Court may not consider it in evaluating Burstein’s

motion to dismiss. See Goel v. Bunge, Ltd., 820 F.3d 554, 559 (2d Cir.

2016) (finding that district courts may consider “documents appended to the

complaint or incorporated in the complaint by reference” when assessing the

sufficiency of a pleading); Chambers v. Time Warner, Inc., 282 F.3d 147, 152-53

(2d Cir. 2002) (holding that documents that may be considered in determining

a motion to dismiss are those that are “integral” to the claims alleged even if

not incorporated in the complaint by reference). The TAAC makes no mention

of the release, and the Court finds nothing to suggest that Long “relied upon [it]

in framing” his counterclaims. Chambers, 282 F.3d at 153. Burstein points

out that district courts may consider documents beyond the pleadings where

the claimant apparently is attempting to omit “matters of which as pleaders

they had notice and which were integral to their claim — and that they

apparently most wanted to avoid[.]” L-7 Designs, Inc. v. Old Navy, LLC, 647

F.3d 419, 422 (2d Cir. 2011). But to fall under this exception, the document in

question must be one on which the pleading party “solely relies and which is

integral to the complaint[.]” Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d

42, 47 (2d Cir. 1991). That is not the case here, as the information included in

the release does not form the basis of any of Long’s counterclaims.

      Ultimately, Burstein loses several battles but wins the war on this issue:

The Court finds that the TAAC fails to plead sufficient facts to show that Long


                                        20
could have prevailed in the Qui Tam Action had Burstein prepared and litigated

the claim because, as Burstein correctly notes, it does not adequately plead

scienter. (See Pl. Br. 21). That is, the TAAC does not satisfy Rule 9(b)’s

heightened standard for pleading either promissory fraud or fraud by implied

certification because it fails to detail specific and plausible facts to support a

strong inference that NMC knew that any of its explanations for the infections

was inaccurate, and thus that any of its representations to the Government

was “false or fraudulent.” State Farm Fire & Cas. Co., 137 S. Ct. at 440.




                                                                    The only

inference that can be drawn from these allegations is that NMC believed these

alternate explanations to be correct. Tellingly, Long has failed to plead any

specific facts to support a strong inference — or indeed an inference of any

kind — that NMC knew these alternate explanations (and hence its own

certifications) were false.




                                         21
           And, as a result, the TAAC fails plausibly to allege that “a reasonable

fact-finder in the present case could conclude that a reasonable fact-finder in

the [Qui Tam Action] would have arrived at a different result but for

[Burstein’s] negligence.” Riker, 2016 WL 5334980, at *9 (internal quotation

marks and citation omitted).

      For all of these reasons, Burstein’s motion to dismiss Long’s malpractice

counterclaims concerning both the Parry and Qui Tam Actions is granted.

      3.     Long’s Breach of Fiduciary Duty Counterclaim Is Dismissed in
             Part

      To establish a prima facie case for breach of fiduciary duty in New York,

a plaintiff must allege “(i) a duty; (ii) a knowing breach of the duty; and

(iii) damages resulting therefrom.” Johnson v. Nextel Commc'ns, Inc., 660 F.3d

131, 141 (2d Cir. 2011). “A lawyer breaches a fiduciary duty to the client when

the lawyer fails to repay the unearned retainer when the engagement ends.” In

re Dewey & Leboeuf LLP, 493 B.R. 421, 433 (Bankr. S.D.N.Y. 2013). The

Court’s prior Opinion held that the SAAC failed to make out a prima facie case

for breach of fiduciary duty because, while it alleged that Burstein had “act[ed]

in his own self-interest, ma[de] misstatements to the Parry Court, and fail[ed]

to modify” a protective order issued in the Triad Action, Long did not explain

why these actions “caused him to retain new counsel” and thus caused



9




                                        22
damages in the form of cover legal fees for successor attorneys. Burstein II,

2017 WL 3535004, at *9. Nor was it evident from the face of the SAAC that

Long intended to claim that Burstein’s withdrawal from representation in the

Parry Action was itself a breach of fiduciary duty. Id.

      The TAAC adds new allegations that Burstein breached his fiduciary duty

by: (i) failing to act in the Parry Action; and (ii) withdrawing from the

representation based on pretextual grounds. (TAAC ¶¶ 176-77, 181-85). Long

alleges that these breaches caused damages in the form of legal fees for

successor attorneys and a lost settlement award in the Parry Action. (Id. at

¶¶ 186-87, 189). Long also claims that, “as a faithless fiduciary, [Burstein] has

forfeited any right to any compensation for work performed by [Burstein] under

the Retainer Agreement, and therefore must return the $300,000 flat fee that

the Burstein Firm was paid.” (Id. at ¶ 191).

      As explained above, Long has not plausibly alleged that Burstein failed to

act in the Parry Action; the TAAC itself documents that Burstein filed an

amended complaint, successfully litigated a motion to dismiss, and began work

on discovery, before obtaining court permission to withdraw from

representation. (TAAC ¶¶ 50-57). Long has also not plausibly alleged that

Burstein’s withdrawal was a knowing breach of fiduciary duty. United States

District Judge William K. Sessions of the District of Vermont granted Burstein’s

motion to withdraw on the basis that “the relationship between the Burstein

firm and Dr. Long has broken down. … [and] termination of the relationship

would be in the best interest of both.” Long v. Parry, No. 12 Civ. 81 (WKS),


                                         23
2015 WL 13186215, at *1 (D. Vt. July 8, 2015) (internal citation and quotation

marks omitted). That Burstein may have had additional reasons to withdraw

does not rebut either the court’s finding that doing so was in the best interests

of the parties or Burstein’s good faith reliance on that finding. Therefore,

alleging that Burstein had ulterior motives for withdrawal does not state a

claim for breach of fiduciary duty.

      However, the Court finds that the TAAC’s allegation that Burstein did not

earn the full $300,000 fee because all “services required to be provided under

the Retainer Agreement” were not fully performed may have merit. (TAAC

¶ 18). The TAAC alleges that Burstein withdrew from representation in the

Parry Action before performing “all work required for discovery, pretrial

proceedings, trial or appeals[.]” (Id., Ex. A, § B1 at ¶¶ 1-2). Obtaining court

permission to withdraw did not eliminate Burstein’s fiduciary duty “to repay

the unearned retainer when the engagement ends.” In re Dewey & Leboeuf

LLP, 493 B.R. at 433.

      Burstein asserts that the damages for Long’s breach of fiduciary duty

counterclaim to recoup the unearned retainer are duplicative of those sought

on his breach of contract counterclaim. (Pl. Br. 24 n.7). But the specter of

double recovery, while a concern that may require redress at a later stage of

litigation, does not mean that the claims must be dismissed as duplicative. As

the Court’s prior Opinion explained, “the Retainer Agreement created a

relationship between Burstein and Long that was not only contractual, but also

fiduciary. And where a fiduciary duty exists independent from a contract …


                                        24
claims for breach of contract and breach of fiduciary duty that arise from the

same facts can stand together.” Burstein II, 2017 WL 3535004 at *9. At this

stage in the litigation, the TAAC adequately pleads that Burstein breached its

fiduciary duty by failing to return any portion of the $300,000 retainer

following withdrawal.

      Burstein’s motion to dismiss Long’s breach of fiduciary duty

counterclaim is thus granted insofar as Long seeks damages in the form of

legal fees for successor attorneys and a lost settlement award in the Parry

Action, and denied insofar as Long seeks recovery of the unearned retainer.

                                  CONCLUSION

      For the reasons set forth above, Defendants’ motion to dismiss is

GRANTED in part and DENIED in part. Burstein is hereby directed to file an

Answer to the TAAC by October 19, 2018. In addition, both parties are to

submit a joint letter to the Court on or before October 19, 2018, addressing

the issue of what, if any, additional discovery is required in light of the Court’s

Opinion.

      The Clerk of Court is directed to terminate the motion at Docket

Entry 93.

      SO ORDERED.

Dated:      September 20, 2018
            New York, New York
                                                  KATHERINE POLK FAILLA
                                                 United States District Judge




                                        25
